Case 1:18-CV-05025-LDH-VI\/|S Document 14 Filed 11/19/18 Page 1 of 4 Page|D #: 368

Case 1:18-cv-05025-LDH-VMS Document ll Filed 10/12/18 Page 3 of 6 Page|D #: 356

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GOVERNMENT EMPLOYEES
INSURANCE COMPANY, ET AL. INITIAL SCHEDULING ORDER
Plaintiff(S),

18 -CV- 5025 (LDH ) (VMS)
-against-

ToP Q tNC., ET AL.

Defendant(s)

 

Upon consent of the appearing parties and their counsel, it is hereby ORDERED as follows:

l) Defendant(s) shall answer or otherwise move with respect to the complaint by
ll ~1-101§{ .
2) Automatic disclosures required by Rule 26(a)(l) of the Federal Rules of Civil Procedure must

be completed by l l " Icl 'Ul§ , if not yet completed
3) Initial document requests and interrogatories Will be served no later than |L`i L/"j-Oii)/ .

lt` the parties intend to issue interrogatories, they will serve no more than __L§._
interrogatories The parties are aware that the presumptive cap on the number of
interrogatories is 25, including subparts.

4) No additional parties may be joined after 2” ij ' wig . By this date, the parties may either
stipulate to the addition of new parties or commence motion practice for joinder in accordance
with the Individual Rules of the District Judge assigned to this case.

5) No amendment of the pleadings will be permitted after ?> 'iq.' 'Mi_"b unless information

unknown to the parties by this date later becomes available to them. By this date, the parties

Case 1:18-eV-05025-LDH-VI\/|S Doeument 14 Filed 11/19/18 Page 2 of 4 Page|D #: 369
Case 1118-cv-05025-LDH-VMS Doeument ll Filed 10/12/18 Page 4 of 6 PageID #: 357

may either stipulate to the amendments of the pleadings or commence motion practice for leave
to amend the pleadings in accordance with the Individual Rules of the District Judge assigned
to this case.

6) Fact discovery closes ? ` iq ' lola .

Note.' Treating physicians who may be called as witnesses, including as expert witnesses,
should generally provide their reports or summaries and be deposed during the fact discovery
period.

7) As to expert disclosures,

a) The names, qualifications and 7a(s) o expertise of initial experts shall be served on or

before %'IMH . (? ( q /
b) Initial expert witness reports shall be served on or before ci" B/: gi il .Y / é/ / 7

c) Rebuttal expert witness reports shall be served on or before ll l’l§ ’lClj .
8) All discovery, including any depositions of experts, shall be completed on or before
iL€Ll_oa_.
(Generally, this date must be no later than 9 months after the initial conference )
On or before ll ‘<l 1ng , the parties must file on ECF a joint letter confirming that
discovery is concluded
Any dispositive motion practice must be commenced by ll' §§ il , within 30 days of
the close of all discovery.
Parties must consult the Individual Rules of the District Judge assigned to this case to
determine, ing a_lie_r, if a pre-motion conference letter is required before a dispositive motion is

tiled, whether a Local Rule 56.1 statement must be submitted with the motion and whether
such a motion must be “bundled.”

A proposed joint pre-trial order ust b d (or' if required by the District Judge, a scheduling
date must be requested) by l~ “ , within 60 days of the close of fact discovery

This date is not stayed during any dispositive motion practice unless ordered by the District
Judge assigned to this case or permitted by the District Judge’s Individual Rules.

 

Case 1:18-cV-05025-LDH-VI\/|S Document 14 Filed 11/19/18 Page 3 of 4 Page|D #: 370

Case l:lS-ev~OSOZS-LDH-VMS Doeument 11 Filed 10/12/18 Page 5 of 6 Page|D #: 358

12)

13)

14)

15)

16)

Do the parties W trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?
a) No Do NOT indicate which party has declined to consent.
b) Yes
17 yes, fill out the AO 85 (Rev. 01/09) Notice, Consent, and Refer'ence of a Civil Action

to a Magistrate Judge Forrn and file it on the Court ’s ECF systern. @
http://www. uscourts. gov/FormsA ndFees/Forms/CourtFormsByCategorj/. aspx

A discovery Status teleph ?i( renee/an in-person Status Conference rs set for
/ %:’
/ /M

scheduled, the conference cal will be arranged and initiated by Plaintiff or Defendant (circle

?./m _p.m. lf a telephone conference is

one) to Chambers at 718 .?A joint discovery status letter must be filed on ECF by
cfaranon

//2 Yl z in pre /for the conference The Court will schedule these dates.
A final pre-trial conference is set for l /-_/§ § 2 . T he Cour't will schedule this

date.
The parties may wish to engage in settlement discussions To facilitate this process, Plaintiff(s)
agree(s) to make a demand on or before , and Defendant(s) agree(s) to respond

0 Z?/GA
to the demand on or before . f

After the parties have exchanged a demand and r ',esponse the Parties may request a settlement
conference by f ling on ECF a letter that requests a conference and informs the Court of at
least three dates when all counsel and all par ties with decision- -makr.'ng authority (including, z_'f
necessary insur ance repr esentatives) are available for an iri-person conference T he par ties
will he required 10 submit an ex parte settlement statement letter a week before the confer ence.

Any additional matters: /,\ \°)U`. 4 j_ pro -[.@Ctjv( groi,,~ o\/ § ll Lc ix ierl\

67 ')Wdr7 i{/ zolq_

Case 1:18-cV-05025-LDH-VI\/|S Document 14 Filed 11/19/18 Page 4 of 4 Page|D #: 371

CaSe lilB-CV-OSOZS-LDH-VMS DoCUment ll Filed 10/12/18 Page 6 of 6 PagelD #Z 359

This scheduling order may be altered or amended only upon a showing of good cause

based on circumstances not foreseeable as of the date hereof.
Dated: Brool<ly , New ork
/(%7 l %

vERA M. sCANLoN
UNITED s'rATES MAGisTRATE JUDGE

CONSENTED TO BY COUNSEL:

Signature:

Name:

Attorney for Plaintijj”(s)
Address:

E-mail:

Tel.:
Fax: /

Signature:

Name: /t/"<I-!o iGt§ gave/3
Attorney for Defendant(s)
Address: lLG\ L-`/~`r\)sN/\ §l, Lvh w~ 6B/O"[Cij"\/ M`{ ll 10 l

E-mail: nl°<~¢r<,@ ]LW " _Co
Tel.: ‘l\‘g 'JB‘§ llz) ill M

F3X5 "H‘€ Li`$'i rml

(Additional counsel should provide the same information )

